DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2021 has been entered.
 
Allowable Subject Matter
Claims 1, 2, 4, 5 and 7 -16 are allowed.
The following is an examiner’s statement of reasons for allowance: After careful consideration of Applicant’s arguments of Applicant’s arguments, it has been determined that the prior art of Iwasaki teaches the process of detecting moving at least one moving object group but does not specifically teach a circuitry of the moving object (i.e. vehicle) configured to detect two or more of the plurality of other moving objects (i.e. vehicles) that move substantially in a line in an advancing direction of the moving object; plan a scheduled route of the moving object; determine an estimated route of each of the moving object groups; and compare the scheduled route and the estimated route of at least one of the moving object groups. The prior art of Lee teaches a circuitry configured to estimate that an obstacle exists on the scheduled route, through which the moving object group is estimated not to pass but fails to specifically teach the entirety of the Applicant’s claimed invention. The prior art of Mudalige (US 8352111 B2) teaches  the estimation of the current vehicle position with relation to a map and if an 
Other prior art such as Ieda (US 20110068949 A1), Park (US 20180225975 A1) and Becker (US 20170249839 A1) were considered prior art of pertinence but fails to specifically teach Applicant’s claimed invention. Therefore, the prior art of record, solely or combination, fails to specifically teach the entirety of Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510.  The examiner can normally be reached on 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUFUS C POINT/Examiner, Art Unit 2689                                                                                                                                                                                                        
/EMILY C TERRELL/Primary Examiner, Art Unit 2689